J-S80021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

NATHANIEL VESTAL

                         Appellant                    No. 1786 MDA 2015


         Appeal from the PCRA Order entered September 11, 2015
              In the Court of Common Pleas of Luzerne County
  Criminal Division at Nos: CP-40-CR-0001279-2011, CP-40-CR-0002528-
        2012, CP-40-CR-0003806-2012, CP-40-CR-0002333-2013


BEFORE: LAZARUS, STABILE, and RANSOM, JJ.

JUDGMENT ORDER BY STABILE, J.:                   FILED FEBRUARY 27, 2017

      Appellant, Nathaniel Vestal, appeals from the September 11, 2015

order entered in the Court of Common Pleas of Luzerne County, denying his

petition for collateral relief pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-46. Appellant, who entered into a negotiated plea on

January 21, 2014 and whose March 21, 2014 sentence included a mandatory

minimum sentence pursuant to 18 Pa.C.S.A. § 7508(a)(2), contends the

PCRA court erred in determining that plea counsel was not ineffective in light

of counsel’s failure to challenge an illegal mandatory minimum sentence in

the wake of Alleyne v. United States, 133 S. Ct. 2151 (2013). We agree.

      In its Rule 1925(a) opinion, the PCRA court explained that appellate

decisions subsequent to the denial of Appellant’s PCRA petition have guided
J-S80021-16


the court’s judgment to conclude plea counsel was in fact ineffective for

failing to object to imposition of a mandatory minimum sentence.       PCRA

Court Opinion, 5/11/16, at 2.     The Commonwealth agrees, acknowledging

that Appellant’s case is governed by Commonwealth v. Melendez-

Negron, 123 A.3d 1087 (Pa. Super. 2015), and that PCRA counsel’s failure

to   challenge   Appellant’s   mandatory   minimum   sentence   post-Alleyne

constitutes ineffectiveness. Commonwealth Brief at 7.

      Although Appellant seeks a remand for resentencing, or alternatively

reinstatement of his appeal rights, we agree with the PCRA court and with

the Commonwealth that this case is governed by Melendez-Negron where

we recognized “that the shared misapprehension that the mandatory

minimum sentence . . . applied to Melendez-Negron tainted the parties’

negotiations at the outset. . . . [T]he parties’ negotiations began from an

erroneous premise and therefore were fundamentally skewed from the

beginning.” Melendez-Negron, 123 A.3d at 1094. Therefore, we not only

reverse the PCRA court’s order denying Appellant’s PCRA petition, but we

also vacate his judgment of sentence and his guilty plea and remand for

further proceedings. See also Commonwealth v. Lenhoff, 796 A.2d 338,

343 (Pa. Super. 2002).

      Order reversed. Judgment of sentence vacated. Guilty plea vacated.

Case remanded. Jurisdiction relinquished.




                                     -2-
J-S80021-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2017




                          -3-